DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments of 3/10/2021 have been entered and claims 1-2, 4, 6, 9, 12, 15, 18-19, 22-23 and 49-53 are allowed.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 25-27 and 33 directed to an invention non-elected without traverse in the reply filed on 11/13/2020.  Accordingly, claims 25-27 and 33 have been cancelled.


Reasons for Allowance

Claims 1-2, 4, 6, 9, 12, 15, 18-19, 22-23 and 49-53 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 4, 6, 9, 12, 15, 18-19, 22-23 and 49-53 are allowed because the prior art of record Hossen in view of Ames, Yagi and Martin does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires a confectionery composition comprising the claimed bran-like material wherein the bran like material has the limitations of confectionery composition comprising from 0.5% to 30% by weight based on the total weight of the confectionery composition of a bran like material, wherein the bran-like material has a mean particle sphericity as measured by a S mean of greater than or equal to 0.75; the bran-like material has a volume particle size distribution (Vol. PSD) having the parameters: D903 less than or equal to 350 microns, and D503 less than or equal to 50 microns, and being processable denotes the bran-like material has an oil holding capacity (OHC) of from 0.7 to 1.5; being microbially 
released denotes that the bran-like material satisfies the criteria that Samonella is not detected in a 25 g sample of the bran-like material and being flavor acceptable denotes that the bran-like material has: a lipase activity (LA)of less than or equal to 2 U/g; and a peroxidase activity (PA) of less than or equal to 2 U/g.
Primary reference Hossen discloses a modified bran product for use in food, wherein the mean particle size of 150 microns or less, preferably 65 microns or less. Hossen has moisture content of the bran from initial water content of about 15% by weight to from 60 to 90% by weight to create a soft textured material. See Hossen, for example, abstract, Figure 2, and paragraph [0011]. Further Figure 1of Hossen, especially when compared to Figures 12-13 of the invention shows that the particles of Hossen do not have the claimed D903 of less than or equal to 350 microns and D503 of less than or equal to 50 microns. Further Hossen does not disclose or suggest a bran-like material with the claimed features. For example, there is no disclosure of particle shape in Hossen. Other references also do not address the spherinized bran like fiber as claimed added to confectionery in a range from 0.5 to 30 and be flavor acceptable as claimed. Thus the claims are free of prior art  
 Also, see applicant’s arguments presented in applicant’s response of 4/23/2018 on page 7, last paragraph to end of page 11, which are persuasive. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1792